The Justices were unanimously of Opinion that this Writ might be granted, and some Time after, out of Term, it was granted. (28)

(28) Judgment was given at the conclusion of the argument on the 18th of November, 1761. Boston Gazette of November 23, 1761. And it appears by the court files that the writ was issued on the 2d of December, 1761. See App. I, C.
For a report of another case of public interest, decided soon after, to which Paxton was a party, see Province of Massachusetts Bay v. Paxton, App. II.